Citation Nr: 1610175	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder to include multiple diagnoses is warranted.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to September 2005, including combat service in the Gulf War.  See DD Form 214; DD Form 2796 (Post-Deployment Health Assessment).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO reopened a prior final denial of service connection for PTSD and denied the claim on the merits.

Per the Veteran's request, he was scheduled for a video-conference hearing before the Board to be held on April 21, 2015.  On April 13, 2015, the Agency of Original Jurisdiction (AOJ) contacted the Veteran to clarify whether he would attend the scheduled video-conference hearing.  The Veteran requested that the hearing be rescheduled.  As such, this matter was remanded by the Board in July 2015 for the AOJ to schedule the Veteran for a video-conference hearing before the Board.  The Veteran was scheduled for a video-conference hearing in February 2016, but failed to appear for that hearing.  See December 2015 and January 2016 VA Letters.  Absent good cause for the failure to appear or a request to reschedule, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board observes that the Veteran's claim for service connection for PTSD was previously denied in a final April 2008 rating decision.  The United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder as the record reflects additional diagnoses of depressive or dysthymic disorder, adjustment disorder with mixed anxiety and depressed mood, anxiety disorder NOS, alcohol abuse, cannabis abuse, and nicotine dependence.

In a May 2014 VA Form 646, the Veteran's representative indicated a request for additional argument in the form of a supplemental Form 646 if the Veteran was unable to attend a hearing in this case.  In light of the Board's decision to reopen this claim and remand for further evidentiary development, there is no prejudice to the Veteran by the issuance of this decision and remand.  

The Board notes that the issues of entitlement to payment or reimbursement of medical care expenses for treatment at the Mental Health Resource Center on June 4, 2013 and entitlement to payment or reimbursement of medical care expenses for treatment at St. Vincent's Medical Center from June 10 to 11, 2013 were addressed in a separate Board remand in July 2015.  The development ordered has not yet been completed and the issues have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  By April 2008 rating decision, the RO reopened the Veteran's claim for service connection for PTSD and denied the claim; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year, no new and material evidence was received within one year, and no relevant service department records have subsequently been received or associated with the record.

3.  Additional evidence received since the RO's April 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 2008 rating decision finding new and material evidence had been received to reopen the Veteran's claim for service connection for PTSD and denying the claim is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for PTSD was previously denied in an April 2008 rating decision.  At such time, the RO considered the Veteran's service treatment and personnel records as well as post-service VA treatment records dated from September 2006 to February 2008 and statements regarding the Veteran's stressors.  Upon a review of such evidence, the RO determined that there was no link between the Veteran's current symptomatology and service, and service connection for PTSD was denied.

In April 2008, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD was received until December 2010, when VA received his application to reopen such claim.  Therefore, the April 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the April 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Furthermore, no relevant service department records have been received or associated with the record since the April 2008 rating decision.  In this regard, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Board acknowledges that, subsequent to the April 2008 rating decision, a duplicate of the Veteran's entrance examination was added to the record along with service vaccination records; however, such do not address his PTSD claim.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.

Here, the evidence received since the time of the RO's April 2008 rating decision includes a February 2011 statement from the Veteran providing additional detail connecting the timing of his current symptoms of fear, paranoia, panic, and anxiety to the circumstances (driving) of an in-service stressor event; a July 2012 VA treatment record discussing the impact of the Veteran's combat experience on his beliefs, which appear predicated on chance; a March 2013 VA treatment record noting the Veteran's report that he experiences symptoms when driving and feels like he is back in Iraq; a September 2013 VA treatment record noting that the Veteran gets paranoid thoughts when he sees garbage in the road, believing it might be an IED; and a September 2013 VA treatment record noting the psychologist's belief that the Veteran's paranoid thoughts appear to be associations with a combat environment.  As indicated previously, the Veteran's claim for service connection for PTSD was denied in the April 2008 rating decision based on a determination that there was no evidence of a link between the Veteran's in-service stressor event and his PTSD.  As the newly received evidence is not cumulative or redundant of the evidence of record at the time of the April 2008 rating decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received.  Consequently, the claim of entitlement to service connection is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  The claims file reflects diagnoses of PTSD, depressive or dysthymic disorder, adjustment disorder with mixed anxiety and depressed mood, anxiety disorder NOS, alcohol abuse, cannabis abuse, and nicotine dependence within the appeal period.

The Veteran underwent VA examinations in February 2011 and February 2014.  The February 2011 VA examiner found that the Veteran met the DSM-IV stressor criterion for fear of hostile military or terrorist activity, but that the Veteran's current frequency and severity of symptomatology did not meet the criteria for a current diagnosis of PTSD.  The examiner noted the Veteran's adjustment disorder with mixed anxiety and depressed mood diagnosis but found the Veteran no longer met the full criteria for an adjustment disorder.  The February 2014 VA examiner also concluded the Veteran did not have a current PTSD diagnosis.  The examiner noted diagnoses of alcohol and cannabis abuse.  Neither VA examiner addressed whether the Veteran had depression, dysthymic disorder, adjustment disorder with mixed anxiety and depressed mood, or anxiety disorder NOS at some point during the appeal period or whether the diagnoses of such during the appeal period were correct diagnoses.  The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, on remand, the RO should obtain additional medical opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorders during the entire appeal period.

In addition, the Board notes that the DSM-IV criteria applies to this claim, rather than the DSM-5 criteria used by the February 2014 examiner, because the Veteran's appeal was certified May 2012.  Therefore, on remand, DSM-IV criteria should be applied.  

The Board also finds that a remand is necessary in order to obtain outstanding records.  During the February 2014 examination, the Veteran mentioned a drunken altercation in 2005 for which he received Article 15 punishment.  As it does not appear that these service personnel records are in the claims file, the RO should take appropriate steps to obtain them.  It also appears that there are outstanding treatment records for treatment the Veteran received from Mental Health Resource Center, River Point Behavior Health, and St. Vincent's Medical Center in June 2013.  Any identified records should be obtained.  In addition, updated VA treatment records from March 2014 to the present and any records from the Jacksonville Vet Center should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the service personnel records identified by the Veteran in the February 2014 VA examination.  All personnel records should be associated with the Veteran's file.

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include records dated from March 2014 to the present and records from the Jacksonville Vet Center.

3.  Ask the Veteran to identify any outstanding treatment records associated with his psychiatric disorders and obtain the necessary authorization to obtain such records, to include records from River Point Behavioral Health, Mental Health Resource Center, and St. Vincent's Medical Center.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

4.  After obtaining any additional records, schedule the Veteran for a VA psychiatric examination, with a VA examiner other than the examiner who conducted the February 2014 examination, to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  After reviewing the record and examining the Veteran, the examiner should clearly identify all psychiatric disorders found to be present at any time during the claim period (i.e., from December 2010 to the present) that meet the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes that, for cases certified to the Board prior to August 4, 2014, a diagnosis must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2015).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 45,093 (Aug. 4, 2014). The aforementioned changes do not apply to this case, as this was certified to the Board prior to August 4, 2014.  

(B)  If the Veteran meets the criteria for a PTSD diagnosis, the examiner is requested to identify the stressor(s) supporting the PTSD diagnosis (including whether based on a fear of hostile/terrorist activity).  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder manifested during the Veteran's active service or is otherwise related to his military service. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles, and based on all pertinent lay and medical evidence.  In proffering these opinions, the examiner should consider the Veteran's April 2005 post-deployment health assessment noting that he felt in great danger of being killed during deployment, that he experienced something so upsetting that he felt numb or detached from others in the past month, and the he sometimes felt down, depressed, or hopeless in the last two weeks; the September 2006 VA treatment record diagnosing the Veteran with depression and alcohol abuse approximately a year and a half after service; the Veteran's November 2007 stressors statement; the Veteran's February 2011 statement providing additional detail regarding the timing of his current symptoms; the February 2011 VA examiner's finding that the Veteran met the DSM-IV stressor criterion for fear of hostile military or terrorist activity; the May 2012 VA treatment record noting the Veteran reported becoming depressed and starting to use alcohol and cannabis after returning home from deployment; the July 2012 VA treatment record discussing the impact of the Veteran's combat experience on his beliefs, which appear predicated on chance; the March 2013 VA treatment record noting the Veteran's report that he experiences symptoms when driving and feels like he is back in Iraq; the September 2013 VA treatment record noting that the Veteran gets paranoid thoughts when he sees garbage in the road, believing it might be an IED; the September 2013 VA treatment record noting the psychologist's belief that the Veteran's paranoid thoughts appear to be associations with a combat environment; the September 2013 VA treatment record noting the Veteran's driving stressor event as well as seeing people injured or maimed by mines; and the September 2013 VA treatment record noting the Veteran reported symptoms consistent with moderate PTSD under the DSM-IV criteria.

5.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


